DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Patent Appl. Pub. No. 2012/0130787 (Stouffer et al. – hereinafter Stouffer), and further in view of U.S. Patent No. 7,873,566 (Templeton et al. – hereinafter Templeton). 

Referring to claim 1, Stouffer discloses a method for processing a payment transaction at retail locations, the method comprising: 
initiating, by a computing device at a retail location, a payment transaction; [See paragraphs 0017, 0020, 0023, 0024, 0029, 0034, 0035, 0040]
receiving, by a computing device at a retail location, non-PCI scope information in the form of a unique identifier via a mobile device; [See paragraphs 0017, 0020, 0023, 0024, 0029, 0034, 0035, 0040]
Stouffer does not explicitly disclose the limitations: 
determining, by a remotely located payment processing server, that the payment transaction is authorized based at least in part on said non-PCI scope information; 
receiving, by the computing device at the point of sale, an authorization for the payment transaction from the remotely located payment processing server; 
wherein the payment transaction is processed without relying on PCI-scope information at the retail location. 
Templeton teaches a method with the limitations: 
determining, by a remotely located payment processing server, that the payment transaction is authorized based at least in part on said non-PCI scope information; [See col. 7, lines 25-41; col. 10, lines 4-15 and 47-52]
receiving, by the computing device at the point of sale, an authorization for the payment transaction from the remotely located payment processing server; [See col. 7, lines 25-41; col. 8, lines 46-52; col. 10, lines 4-15; col. 10, line 40-col. 11, line 11; col. 11, lines 28-67; col. 12, lines 46-54]
wherein the payment transaction is processed without relying on PCI-scope information at the retail location. [See col. 7, lines 25-41; col. 8, lines 46-52; col. 10, lines 4-15; col. 10, line 40-col. 11, line 11; col. 11, lines 28-67; col. 12, lines 46-54]
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of Stouffer to have incorporated a risk/fraud analysis feature as in Templeton with the motivation of performing risk/fraud analysis on a proposed transaction. [See Stouffer paragraphs 0059, 0060; Templeton col. 8, lines 45-62] 

Referring to claims 6 and 11, they contain similar limitations as set forth in claim 1, and therefore are rejected based on similar rationale. 

Claims 2-5, 7-10 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stouffer in view of Templeton as applied to claims 1, 6 and 11 above, and further in view of U.S. Patent Appl. Pub. No. 2004/0118914 (Smith). 

Referring to claim 2, the combination of Stouffer and Templeton discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: determining, at the retail location, that the authorization for the payment transaction is associated with a particular point of sale lane of a plurality of point of sale lanes at the retail location. 
Smith teaches a method with the limitation: further comprising: determining, at the retail location, that the authorization for the payment transaction is associated with a particular point of sale lane of a plurality of point of sale lanes at the retail location. [See paragraphs 0113-0115, 0117, 0123, 0156] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Stouffer and Templeton to have incorporated a checkout configuration as in Smith with the motivation of processing a transaction associated with a particular merchant device from a plurality of merchant devices. [See Smith paragraphs 0113-0115, 0117]

Referring to claim 3, the combination of Stouffer, Templeton and Smith discloses the method of claim 2, further comprising: sending the authorization to the particular point of sale lane associated with the payment transaction. [See Smith paragraphs 0113-0115, 0117, 0123, 0156] 

Referring to claim 4, the combination of Stouffer and Templeton discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: wherein said non-PCI scope information in the form of a unique identifier is associated with a customer loyalty program.
Smith teaches a method with the limitation: wherein said non-PCI scope information in the form of a unique identifier is associated with a customer loyalty program. [See paragraphs 0068-0071] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Stouffer and Templeton to have incorporated a checkout configuration as in Smith with the motivation of processing a transaction associated with a particular merchant device from a plurality of merchant devices. [See Smith paragraphs 0113-0115, 0117] 

Referring to claim 5, the combination of Stouffer, Templeton and Smith discloses the method of claim 4 above, further comprising: applying customer loyalty program information to the payment transaction based, at least in part, on said non-PCI scope information in the form of a unique identifier. [See Smith paragraphs 0079-0081] 

Referring to claims 7-10 and 12-15, they contain similar limitations as set forth in claims 2-5, and therefore are rejected based on similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687